1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSEPH AARON MCKISSICK,                Case No. 2:21-cv-01945-VAP (MAA)

12                       Plaintiff,          MEMORANDUM DECISION AND
                                             ORDER DISMISSING FIRST
13          v.                               AMENDED COMPLAINT WITH
14    JOSIE GASTELO,                         LEAVE TO AMEND
15
                         Defendant.
16
17
18   I.    INTRODUCTION
19         On March 1, 2021, Plaintiff Joseph Aaron McKissick (“Plaintiff”), a
20   California inmate housed at California Men’s Colony State Prison (“CMC”),
21   proceeding pro se, filed a Complaint alleging violations of his civil rights pursuant
22   to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) On March 4, 2021,
23   the Court granted Plaintiff’s Request to Proceed Without Prepayment of Filing
24   Fees. (ECF Nos. 2, 5.)
25         Pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A, on April 13,
26   2021, the Court screened and dismissed the Complaint with leave to amend. (Order
27   Dismiss. Compl., ECF No. 8.) Plaintiff filed a First Amended Complaint (“FAC”)
28   on April 19, 2021. (FAC, ECF No. 9.)
1             The Court has screened the FAC, and dismisses it with leave to amend for the
2    reasons stated below. No later than June 7, 2021, Plaintiff must either: (1) file a
3    Second Amended Complaint; or (2) advise the Court that Plaintiff no longer intends
4    to pursue this lawsuit.
5
6    II.      PLAINTIFF’S ALLEGATIONS AND CLAIMS1
7             The FAC is filed against Josie Gastelo, former head warden of CMC, in her
8    individual capacity (“Defendant”). (FAC 3.)2
9             Defendant failed to prevent or minimize the spread of COVID-19 at CMC
10   because she failed to implement the six-feet social and living conditions distancing
11   ordered by the Center for Disease Control, federal and state governments, and
12   California Department of Corrections and Rehabilitation Secretary Kathleen
13   Allison. (Id. at 5.) Defendant ordered all programs to stop and ordered her
14   subordinates to wear masks, to supply inmates with masks, and to implement six-
15   feet social and living distancing. (Id. 5–6.) The staff refused to wear masks until
16   the outbreak occurred at CMC, and then only wore a mask when a supervisor or
17   inspector was present. (Id.) Defendant’s subordinates never implemented the
18   six-feet social and living distancing and failed to reduce the capacity of the dorms.
19   (Id. at 6–7.) Defendant failed to oversee the orders given to her subordinates. (Id.
20   at 7.)
21            Defendant’s mother called Defendant to ask that Plaintiff be released to an
22   ankle monitor program out of concern for his safety. (Id. at 6.) Defendant told
23   1
       The Court summarizes Plaintiff’s allegations and claims in the FAC and attached
24   exhibits, without opining on their veracity or making any findings of fact. See
25   Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987) (explaining
     that documents attached to a complaint are part of the complaint and may be
26   considered in determining whether the plaintiff can prove any set of facts in support
27   of the claim).

28   2
         Citations to pages in docketed documents reference those generated by CM/ECF.
                                                 2
1    Plaintiff’s mother to have the Plaintiff contact his counselor. (Id.) On August 8,
2    2020, Plaintiff filed a “602” asking to go through the accelerated release program
3    and transferred to transitional housing or an ankle monitoring program. (Id. at 11–
4    13.)
5           On January 2, 2021, Plaintiff tested positive for COVID-19 and was
6    transferred to F yard in the West Facility in a dorm with other inmates not in
7    isolation. (Id.) Plaintiff remained in the dorm for three weeks. (Id.) Medical staff
8    told Plaintiff that it was best for every inmate to test positive so COVID-19 among
9    inmates could be resolved for up to 90 days. (Id.) COVID-19 was intentionally
10   inflicted upon the inmate population by the staff or subordinates of Defendant. (Id.)
11   Plaintiff lost his ability to taste and smell, and is still suffering headaches and
12   psychological damage. (Id. at 6–7)
13          Plaintiff asserts an Eighth Amendment claim, and seeks declaratory relief and
14   damages. (Id. at 5, 7.)
15
16   III.   LEGAL STANDARD
17          Federal courts must conduct a preliminary screening of any case in which a
18   prisoner seeks redress from a governmental entity or officer or employee of a
19   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
20   pauperis (28 U.S.C. § 1915(e)(2)(B)). The court must identify cognizable claims
21   and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
22   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
23   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
24   §§ 1915(e)(2)(B), 1915A(b).
25          When screening a complaint to determine whether it fails to state a claim
26   upon which relief can be granted, courts apply the Federal Rule of Civil Procedure
27   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
28   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § 1915A);
                                                 3
1    Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
2    standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
3    complaint must contain sufficient factual matter, accepted as true, to ‘state a claim
4    to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
5    (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
6    facial plausibility when the plaintiff pleads factual content that allows the court to
7    draw the reasonable inference that the defendant is liable for the misconduct
8    alleged.” Id. Although “detailed factual allegations” are not required, “an
9    unadorned, the-defendant-unlawfully-harmed-me accusation”; “labels and
10   conclusions”; “naked assertion[s] devoid of further factual enhancement”; and
11   “[t]hreadbare recitals of the elements of a cause of action, supported by mere
12   conclusory statements” do not suffice. Id. “Dismissal under Rule 12(b)(6) is
13   appropriate only where the complaint lacks a cognizable legal theory or sufficient
14   facts to support a cognizable legal theory.” Hartmann v. Cal. Dep’t of Corr. &
15   Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo v. Centinela
16   Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
17         In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
18   allegations as true and view them in the light most favorable to the plaintiff. Park
19   v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
20   appearing pro se, particularly in civil rights cases, courts construe pleadings
21   liberally and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at
22   1121. “If there are two alternative explanations, one advanced by defendant and the
23   other advanced by plaintiff, both of which are plausible, plaintiff’s complaint
24   survives a motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202,
25   1216 (9th Cir. 2011). However, the liberal pleading standard “applies only to a
26   plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989),
27   superseded by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept
28   any unreasonable inferences or assume the truth of legal conclusions cast in the
                                                4
1    form of factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
2    2003). In giving liberal interpretations to complaints, courts “may not supply
3    essential elements of the claim that were not initially pled.” Chapman v. Pier 1
4    Imps. (U.S.), Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976
5    F.2d 469, 471 (9th Cir. 1992)).
6
7    IV.   DISCUSSION
8          Section 1983 provides:
9          Every person who, under color of any statute, ordinance, regulation,
10         custom, or usage, of any State . . ., subjects, or causes to be subjected,
           any citizen of the United States or other person within the jurisdiction
11         thereof to the deprivation of any rights, privileges, or immunities
12         secured by the Constitution and laws, shall be liable to the party
           injured in an action at law . . . .
13
14   42 U.S.C. § 1983. “Section 1983 does not create any substantive rights, but is
15   instead a vehicle by which plaintiffs can bring federal constitutional and statutory
16   challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
17   1063, 1067 (9th Cir. 2006). “The purpose of §1983 is to deter state actors from
18   using the badge of their authority to deprive individuals of their federally
19   guaranteed rights and to provide relief to victims if such deterrence fails.” Wyatt v.
20   Cole, 504 U.S. 158, 161 (1992). “To state a claim under § 1983, a plaintiff must
21   allege the violation of a right secured by the Constitution and laws of the United
22   States, and must show that the alleged deprivation was committed by a person
23   acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). Here,
24   Plaintiff asserts a single claim for violation of the Eighth Amendment’s protection
25   against cruel and unusual punishment.
26          “[T]he treatment a prisoner receives in prison and the conditions under
27   which he is confined are subject to scrutiny under the Eighth Amendment,” which
28   prohibits cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832
                                                5
1    (1994) (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “[W]hile conditions
2    of confinement may be, and often are, restrictive and harsh, they ‘must not involve
3    the wanton and unnecessary infliction of pain.’” Morgan v. Morgensen, 465 F.3d
4    1041, 1045 (9th Cir. 2006) (quoting Rhodes v. Chapman, 452 U.S. 337, 347
5    (1981)). “In other words, they must not be devoid of legitimate penological
6    purpose, or contrary to evolving standards of decency that mark the progress of a
7    maturing society.” Id. (citations and quotation marks omitted).
8          “An Eighth Amendment claim that a prison official has deprived inmates of
9    humane conditions must meet two requirements, one objective and one subjective.”
10   Lopez v. Smith, 203 F.3d 1122, 1132 (9th Cir. 2000) (quoting Allen v. Sakai, 48
11   F.3d 1082, 1087 (9th Cir. 1995)). First, to satisfy the Eighth Amendment’s
12   objective prong, “the deprivation alleged must be, objectively, sufficiently serious;
13   a prison official’s act or omission must result in the denial of the minimal civilized
14   measure of life’s necessities.” Farmer, 511 U.S. at 834 (internal quotation marks
15   and citations omitted). “Prison officials have a duty to ensure that prisoners are
16   provided adequate shelter, food, clothing, sanitation, medical care, and personal
17   safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The circumstances,
18   nature, and duration of a deprivation of these necessities must be considered in
19   determining whether a constitutional violation has occurred. ‘The more basic the
20   need, the shorter the time it can be withheld.’” Id. (quoting Hoptowit v. Ray, 682
21   F.2d 1237, 1246 (9th Cir. 1982)). Second, to satisfy the Eighth Amendment’s
22   subjective prong, there must be allegations that a prison official acted with
23   “deliberate indifference” to an inmate’s health or safety—that is, “the official
24   knows of and disregards an excessive risk to inmate health or safety; the official
25   must both be aware of facts from which the inference could be drawn that a
26   substantial risk of serious harm exists, and he must also draw the inference.”
27   Farmer, 511 U.S. at 837. Negligence is insufficient to support an Eighth
28   Amendment claim. See id. at 835.
                                                6
1          “Moreover, where, as here, plaintiff names wardens as defendants, plaintiff
2    must specifically allege the warden’s personal involvement in the constitutional
3    deprivation or a causal connection between the defendant’s wrongful conduct and
4    the alleged constitutional deprivation.” Stephen v. Tilestone, No. 2:20-cv-1841
5    KJN P, 2021 U.S. Dist. LEXIS 16584, at *15 (E.D. Cal. Jan. 28, 2021). This is
6    because “wardens are not liable based solely on their role in supervising prisons.”
7    Id. Because vicarious liability does not apply to Section 1983 suits, “a plaintiff
8    must plead that each Government-official defendant, through the official’s own
9    individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “A
10   defendant may be held liable as a supervisor under § 1983 ‘if there exists either
11   (1) his or her personal involvement in the constitutional deprivation, or (2) a
12   sufficient causal connection between the supervisor’s wrongful conduct and the
13   constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)
14   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). “The requisite causal
15   connection can be established . . . by setting in motion a series of acts by others, . . .
16   or by knowingly refus[ing] to terminate a series of acts by others, which [the
17   supervisor] knew or reasonably should have known would cause others to inflict a
18   constitutional injury,” Id. at 1207–08 (alteration in original) (internal quotation
19   marks and citation omitted). “Even if a supervisory official is not directly involved
20   in the allegedly unconstitutional conduct, ‘[a] supervisor can be liable in his
21   individual capacity for his own culpable action or inaction in the training,
22   supervision, or control of his subordinates; for his acquiescence in the constitutional
23   deprivation; or for conduct that showed a reckless or callous indifference to the
24   rights of others.’” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (alteration
25   in original) (quoting Starr, 652 F.3d at 1208).
26         Here, as with the Complaint, Plaintiff does not allege facts showing how
27   Defendant in particular violated his Eighth Amendment rights. See, e.g., Stephen,
28   2021 U.S. Dist. LEXIS 16584, at *15–16 (concluding that plaintiff failed to allege
                                                 7
1    Eighth Amendment violation for prison transfer that purportedly put him at extreme
2    risk of contracting COVID-19 because he did not allege facts showing how any
3    particular defendant violated his rights). There are no allegations that Defendant
4    was personally involved in any alleged failures or that she had knowledge of the
5    constitutional deprivations and acquiesced in them. Rather, the FAC alleges that
6    Defendant ordered all programs to stop and ordered her subordinates to wear masks,
7    to supply inmates with masks, and to implement six-feet social and living
8    distancing, but that her subordinates and staff defied her orders. (FAC 5–6.) The
9    FAC appears to attempt to impute the purported failures of CMC staff to Defendant,
10   which is not permissible under Section 1983. See Hansen, 885 F.2d at 646
11   (affirming grant of summary judgment for police captain where there were no
12   allegations of his personal involvement).
13         Furthermore, there are no allegations to suggest that Defendant had the
14   mental state required for an Eighth Amendment claim. See, e.g., George v. Diaz,
15   No. 20-cv-03244-SI, 2020 U.S. Dist. LEXIS 153581, at *10 (N.D. Cal. Aug. 24,
16   2020) (dismissing Eighth Amendment cruel and unusual punishment claim for
17   spread of COVID-19 in prison where “[e]ven with liberal construction, the
18   complaint cannot reasonably be read to allege any facts suggestive of deliberate
19   indifference”). Plaintiff’s conclusory allegations that Defendant “knew or should
20   have known” that Plaintiff’s health and safety were at risk are insufficient to allege
21   that Defendant acted with deliberate indifference. See Stephen, 2012 U.S. Dist.
22   LEXIS 16584, at *15 (holding that plaintiff failed to plead Eighth Amendment cruel
23   and unusual punishment against prison warden due to COVID-19 because “his
24   vague and conclusory allegations are insufficient to demonstrate deliberate
25   indifference”).
26         For these reasons, Plaintiff’s Eighth Amendment cruel and unusual
27   punishments claim fails. The Court previously advised Plaintiff of the
28   shortcomings of his Eighth Amendment claim against Defendant. (See Order
                                                 8
1    Dismiss. Compl.) If Plaintiff files an amended complaint, he must correct these
2    deficiencies or risk dismissal of this lawsuit.
3
4    V.    CONCLUSION
5          For the reasons stated above, the Court DISMISSES the FAC WITH
6    LEAVE TO AMEND. Plaintiff may have one final opportunity to amend his
7    complaint in light of his pro se prisoner status. Plaintiff is ORDERED to, no later
8    than June 7, 2021, either: (1) file a Second Amended Complaint (“SAC”), or
9    (2) advise the Court that Plaintiff no longer intends to pursue this lawsuit.
10         The SAC must cure the pleading defects discussed above and shall be
11   complete in itself without reference to the FAC. See L.R. 15-2 (“Every amended
12   pleading filed as a matter of right or allowed by order of the Court shall be
13   complete including exhibits. The amended pleading shall not refer to the prior,
14   superseding pleading.”). This means that Plaintiff must allege and plead any viable
15   claims in the SAC again. Plaintiff shall not include new defendants or new
16   allegations that are not reasonably related to the claims asserted in the FAC.
17         In any amended complaint, Plaintiff should confine his allegations to those
18   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
19   Rule 8, all that is required is a “short and plain statement of the claim showing that
20   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
21   standard civil rights complaint form when filing any amended complaint, a
22   copy of which is attached. In any amended complaint, Plaintiff should identify the
23   nature of each separate legal claim and make clear what specific factual allegations
24   support each of his separate claims. Plaintiff strongly is encouraged to keep his
25   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
26   cite case law, include legal argument, or attach exhibits at this stage of the
27   litigation. Plaintiff is advised to omit any claims for which he lacks a sufficient
28   factual basis.
                                                9
1          The Court cautions Plaintiff that failure to timely file a SAC will result
2    in a recommendation that this action be dismissed for failure to prosecute
3    and/or failure to comply with court orders pursuant to Federal Rule of Civil
4    Procedure 41(b).
5          Plaintiff is not required to file an amended complaint, especially since a
6    complaint dismissed for failure to state a claim without leave to amend may count
7    as a “strike” for purposes of the in forma pauperis statute, 28 U.S.C. § 1915(g).3
8    Instead, Plaintiff voluntarily may dismiss this action pursuant to Federal Rule of
9    Civil Procedure 41(a) using the attached Notice of Voluntary Dismissal form.
10         Plaintiff is advised that the undersigned Magistrate Judge’s determination
11   herein that the allegations in the FAC are insufficient to state a particular claim
12   should not be seen as dispositive of the claim. Accordingly, although the
13   undersigned Magistrate Judge believes Plaintiff has failed to plead sufficient factual
14   matter in the pleading, accepted as true, to state a claim for relief that is plausible on
15   its face, Plaintiff is not required to omit any claim or Defendant in order to pursue
16   this action. However, if Plaintiff decides to pursue a claim in an amended
17   complaint that the undersigned Magistrate Judge previously found to be
18   insufficient, then, pursuant to 28 U.S.C. § 636, the undersigned Magistrate Judge
19   ultimately may submit to the assigned District Judge a recommendation that such
20   claim may be dismissed with prejudice for failure to state a claim, subject to
21   ///
22   ///
23   ///
24
     3
25     Inmates who have accumulated three of more “strikes” are not permitted to bring
     a civil lawsuit or appeal a judgment in a civil action in forma pauperis—that is,
26   without prepayment of the filing fee—unless the inmate is under imminent danger
27   of serious physical injury. See 28 U.S.C. § 1915(g). Instead, inmates with three or
     more “strikes” generally must pay their full filing fee upfront in order to file a civil
28   lawsuit or appeal a civil judgment.
                                                10
1    Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
2    L.R. 72-3.
3          IT IS SO ORDERED.
4    DATED: May 7, 2021
5                                                   MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
6
7    Attachments
8    Form Civil Rights Complaint (CV-66)
9    Form Notice of Dismissal
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                11
